Citation Nr: 0825922	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a vocational goal under Chapter 31, Title 38, 
United States Code, is reasonably feasible.

2.  Entitlement to continuation of a vocational goal set in 
February 1998, to include whether the goal is reasonably 
feasible and whether additional supplies, specifically 
$12,000 of bitter melon, may be authorized.

3.  Entitlement to reimbursement of travel expenses of 
$12,268, pursuant to the vocational goal set in February 
1998.  


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2001 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in July 
2006.  A review of the record shows that the RO has complied 
with all remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The effects of the veteran's multiple service-connected 
and nonservice-connected disabilities, when considered in 
relation to his circumstances, prevent him from successfully 
achieving a vocational goal.

2.  The effects of the veteran's multiple service-connected 
and nonservice-connected disabilities, and other hardships, 
prevent the veteran from continuation of the February 1998 
vocational goal.

3.  VA did not authorize 1999 travel expenses.


CONCLUSIONS OF LAW

1.  Current feasibility of vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, is not 
demonstrated.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 
38 C.F.R. §§ 21.1, 21.35, 21.50, 21.52, 21.53, 21.57 (2007).

2.  Continued feasibility of February 1998 vocational goal 
under Chapter 31, Title 38, United States Code, is not 
demonstrated.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 
38 C.F.R. §§ 21.1, 21.35, 21.50, 21.52, 21.53, 21.57, 21.198 
(2007).

3.  Additional supplies, specifically $12,000 bitter melon, 
are not warranted, as continuation of February 1998 
vocational goal is not reasonably feasible.  38 C.F.R. §§ 
21.210, 21.212, 21.214 (2007).

4.  Reimbursement for travel expenses pursuant to the 
February 1998 vocational goal are not warranted.  38 C.F.R. 
§ 21.370, 21.372 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Subsequent to a July 2006 Remand, a 
February 2007 VCAA letter was issued to the veteran advising 
him of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In a 
June 2007 Report of Contact, the veteran indicated that he 
did not have any additional evidence to submit in support of 
his appeal.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless, as the purpose of 
the July 2006 Remand was to afford the veteran VCAA notice.  
The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA treatment records are on file, as are vocational 
rehabilitation records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Factual Background

Service connection is in effect for bipolar disorder, rated 
100 percent disabling effective April 1993; low back pain 
syndrome, rated 20 percent disabling effective April 1993; 
patellofemoral syndrome, left knee, rated 10 percent 
disabling effective April 1993; and, patellofemoral syndrome, 
right knee, rated 10 percent disabling effective April 1993.  

The veteran initially applied for VA vocational 
rehabilitation benefits in August 1995.  He initially met 
with Med-Voc Associates in September and October 1995.  At 
that time, he expressed interest in obtaining a four year 
degree and possibly a masters degree.  He was interested in 
business management and eventually wanted to become self-
employed.  He did not do vocational exploration at that time.  
At that time he was receiving over $800 per month and was 
pursuing additional ratings.  He was to do vocational 
exploration and was to look into school programs.  In 
February 1996, however, the veteran reported that he was 
moving to a warmer climate.

In May 1997, the veteran filed another claim for VA 
vocational rehabilitation benefits.  In June 1997, the 
veteran attended another evaluation with a Med-Voc Associate.  
It was noted that since his initial evaluations in 1995, his 
service-connected bipolar disorder had increased to 100 
percent, effective April 1993.  Thus, it was noted that he 
had a creditable entitlement of 48 months and 0 days, and 
that his eligibility termination date was June 2007.  

The veteran requested vocational assistance for self-
employment for retailing herbal products through his company, 
Green Earth Enterprises, Inc.  In February 1998, an 
Individualized Employment Assistance Plan was established in 
which to carry out the veteran's business plan.  Business-
licensing fees were provided to assist in establishing the 
legal entity.  VA purchased business equipment that included 
computer components and office equipment.  VA purchased 500 
pounds of the core herbal product called Momordica Chantria 
from a farm in Belize, Central America, for a total cost of 
$7,983.77.  The veteran's business gained credibility in 
marketing its products as an herbal cancer and diabetic 
treatment.  Sales were on contract with a researcher for 
diabetic treatment.  The veteran has claimed that he 
purchased 510 units of capsules and 134 units of tablets from 
a manufacturer, and filled orders placed by local stores and 
outlets.  He contends that his production costs for the 
supplements amounted to $4,200.  In November 1998, Hurricane 
Mitch destroyed the Belize crop purchased by VA.  In December 
1998, the veteran sought disaster relief from various 
agencies to rebuild the Belize Plantation and crop 
restoration for a total cost of $1.2 million.  The veteran, 
however, did not qualify for relief under the applicable 
laws.  

In March 1999, the veteran was informed verbally that the 
IEAP 18-month limit was nearing and no extensions could be 
provided.  The veteran was informed that replacement costs 
would be provided if a source could be found, but he was 
denied transportation costs to search for a replacement crop.  
In May and June 1999, he was again denied transportation 
costs.  In June 1999, he requested that VA provide him with 
an MBA, which was verbally denied.  In September 1999, he was 
informed verbally that VA would reimburse him for crop 
replacement, but was denied lost production and 
transportation costs.

In November 1999, the veteran met with a vocational 
rehabilitation officer to discuss the supply of herbal 
product for his business.  In correspondence issued to the 
veteran in December 1999, the officer outlined the issues 
discussed and steps that needed to be taken by the veteran.  
The officer noted that the veteran was reimbursed $2,200 for 
114 pounds of product that was delivered to his home address, 
and that he still had the product in his possession.  The 
remaining 386 pounds were destroyed by Hurricane Mitch, thus 
were not delivered.  Apparently, in April 1998, a $5,300 
check was issued to a company, S.R.R.H.L., for the additional 
386 pounds of product.  VA was trying to determine, however, 
whether the check had been negotiated.  Apparently, a courier 
from the company had died in the hurricane.  The veteran was 
instructed that he needed to show that there was a market for 
the product being sold, and obtain cash flow.  Once he sold 
part of his product and initiated contact with a new vendor 
for replacement of the sold product, and was able to show a 
cash flow and marketability of his current supply of product, 
he was to contact the officer for further assistance.

Subsequently, the veteran traveled to Florida to find a crop 
replacement.  The veteran sought to overturn his 
rehabilitated status through the St. Petersburg RO, however, 
he was informed that the Minneapolis-St. Paul RO had 
jurisdiction.

In June 2000, the veteran reapplied for VA Chapter 31 
vocational rehabilitation benefits.  The VA counseling 
psychologist removed the Declaration of Rehabilitation and 
established an Individualized Extended Evaluation plan to 
determine if the veteran was feasible for employment.  The 
veteran was to complete one semester of upward bound basic 
academic training during Fall 2000, and complete a 
psychological examination.  

In November 2000, the veteran underwent a psychological 
examination.  Upon mental status examination, the examiner's 
assessment was untreated bipolar disorder versus schizo 
affective disorder.  Although initially the examiner opined 
that the veteran seemed paranoid but did not seem excessively 
manic or depressed, so maybe more along schizo affective 
spectrum, thereafter he was quite symptomatic, as he reported 
both paranoid and grandiose delusions.  It was noted that his 
judgment is questionable and may be impaired.  At the time of 
such examination, he reported previously being homeless while 
in Florida, and upon returning to Minnesota, it was unclear 
whether he was living in a legal dwelling.  He reported 
having $46,000 as a result of disability payments; however, 
such monies were "tied up in his various projects."  He 
denied having a valid driver's license and either takes a cab 
or bus.  The examiner opined that the delusions could be 
consistent with his bipolar affective disorder or may be the 
result of schizoaffective disorder.  He was no longer taking 
medication for his psychiatric illness, thus the examiner 
opined that appropriate psychotropic medication be 
reinitiated.

At a November 2000 counseling and supervision meeting at the 
St. Paul Vet Center, the veteran inquired as to whether 
documentation had been received from various agencies with 
regard to his self-employment goals.  The counselor explained 
to the veteran that VA was not sponsoring him for the self 
employment plan, and that the veteran should focus on the 
medical and behavioral feasibility issue and performance at 
Veterans Upward Bound.  The veteran was informed that if he 
refused the treatment plan, then VA would interrupt his 
program and move for discontinuance for medical feasibility 
and non-compliance with the medical treatment plan.  The 
veteran telephoned an hour after the consultation and stated 
that he was withdrawing from the Chapter 31 program, and 
would not return to the Veterans Upward Bound sessions.  
Eleven days later, however, he indicated that he was 
continuing with the Veterans Upward Bound and scheduled 
medical appointments at the VAMC.  A December 2000 counseling 
report reflects that the veteran was doing "good" 
academically, and that he was advised to take a college 
placement test.  He was not having any financial problems, 
and was taking Depakote and calling psychiatry everyday as 
medically advised.

In May 2001, correspondence was issued to the veteran 
informing him that he was not reasonably feasible for 
achieving a vocational goal because providing him services 
would not result in him becoming employed.

In July 2001, a vocational rehabilitation counselor met with 
the veteran.  The counselor issued correspondence to the 
veteran outlining the findings and opinions.  The counselor 
indicated that the veteran's vocational rehabilitation 
history had been reviewed noting that he had applied for 
Chapter 31 benefits in 1995, 1997, 1999, and 2000.  He had 
undergone two vocational rehabilitation plans, one directed 
at self-employment, and one for an extended evaluation to 
assess his feasibility for vocational rehabilitation 
services.  It was explained to the veteran that there were 
multiple barriers to his success in any current vocational 
rehabilitation effort including (1) homeless; (2) without 
reliable personal transportation; (3) in need of any 
established and focused source of medical management and 
treatment for his multiple disabilities; (4) most recent 
psychological assessment of his general functioning was low; 
(5) service-connected disabilities, including 100 percent for 
bipolar disorder.  Thus, the veteran was not identified as 
reasonably feasible for vocational rehabilitation services.  
The veteran was informed that with attention to the above 
concerns and with improvement in the nature of the identified 
concerns, a future request could be submitted.

In December 2002, VA conducted an administrative review of 
the veteran's case.  Reference was made to his Spring 1998 
IEAP in which he was to complete a self-employment objective 
as a private retail of herbs.  Subsequent to Hurricane Mitch, 
he sought additional assistance under Chapter 31.  It was 
determined that although he sought a replacement crop, his 
requests were ignored and he was placed into a rehabilitated 
status in April 1999 without resolution of his previous 
requests for assistance.  It was determined that this was an 
erroneous case closure.  VA determined that the veteran was 
not provided sufficient support subsequent to Hurricane 
Mitch, and that VA needed to be more attentive to the 
veteran's needs.  Thus, VA awarded inter-regional beneficiary 
travel under 38 C.F.R. § 21.372(b)(8) to pay for his trip 
from Minnesota to Florida in which he sought a crop 
replacement.  Additionally, based on the VA counselor's 
instructions to "make good" on his self-employment plan by 
finding a replacement crop, without providing the proper 
support, he was paid subsistence allowance for the period 
October 1, 1999 to August 1, 2000.  It was noted that the 
veteran was seeking replacement costs for the loss of the 
crop in Central America, however, since VA provided the 
initial cost of the crop, further compensation to the veteran 
could not be granted.  VA upheld the subsequent 
discontinuance of Chapter 31 that he was currently not 
feasible for employment.

In October 2003, Veterans Benefits Administration conducted 
an administrative review of the case to determine whether 
equitable relief was warranted.  It was determined that even 
though the counseling psychologist and the vocational 
rehabilitation counselor did not adhere to the veteran's 
needs during the vocational rehabilitation process, no 
administrative error was made.  He was informed that he would 
not be allowed transportation costs in his efforts to locate 
a replacement crop.  

Specifically, it was determined that the Spring 1998 self-
employment plan was not well-conceived or managed under the 
Chapter 31 guidelines.  Instead of providing structure and 
clarity, VA staff managed an unstructured plan that led to 
the veteran's confusion, especially after destruction of his 
herbal crop.  VBA determined that VA should have interrupted 
the plan and reevaluated the employment goal.  Instead, the 
plan was administered continuously ignoring the support the 
veteran needed to address the impact of his psychiatric 
disability and the effects on his ability to become self-
employed.  Subsequent to his failure of the self-employment 
plan, an extended evaluation was conducted which determined 
that the veteran was not currently feasible for employment.  
Such decision was based on medical reports which defined the 
veteran's ability to function as severely impaired.  The 
veteran chose not to participate in a structured and focused 
source of medical management and treatment for his multiple 
disabilities.  Thus, it was determined that the veteran's 
general behaviors were not compatible with those traits 
deemed to be important and expected by employers.  

I.  Whether a vocational goal under 38 U.S.C.A. § Chapter 31 
is currently reasonably feasible

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b).

Alternatively, a person is entitled to a rehabilitation 
program under Chapter 31 if such a person is a veteran who 
has a service-connected disability rated at 10 percent or 
more that was incurred or aggravated in service on or after 
September 16, 1940, and is determined by the Secretary to be 
in need of rehabilitation because of a serious employment 
handicap.  38 U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52.

In each case in which a veteran has either an employment 
handicap or serious employment handicap, the VA must 
determine the reasonable feasibility of achieving a 
vocational goal.  38 C.F.R. § 21.53(a).  The matter that is 
in dispute is whether it is reasonably feasibly for the 
veteran to obtain a vocational goal.  The term "vocational 
goal" is defined by statute as gainful employment consistent 
with a veteran's abilities, aptitudes, and interests.  38 
U.S.C.A. § 3101(8).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, do not prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. § 21.35(h)(2).  The criteria for 
feasibility are:  (1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
veteran must possess the necessary educational skills and 
background to pursue the goal.  38 C.F.R. § 21.53(d).  
Achievement of a vocational goal is not currently reasonably 
feasible if the effects of the veteran's disability (service 
and nonservice-connected), when considered in relation to his 
circumstances, prevent him from successfully achieving a 
vocational goal, or are expected to worsen within the time 
period needed to achieve the goal, thereby making achievement 
not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  
However, where such determination cannot be made on the basis 
of information developed during the initial evaluation, an 
extended evaluation is required.  See 38 C.F.R. § 21.57.  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal must be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt as 
to feasibility will be resolved in the veteran's favor.  38 
C.F.R. § 21.57(c)(1).

After reviewing the evidence summarized above, the Board 
finds that achievement of a vocational goal is not currently 
reasonably feasible.  The veteran's service-connected 
disabilities alone are significant, and as detailed his 
service-connected bipolar disability is rated 100 percent 
disabling.  VA medical records also reflect diagnoses of 
post-traumatic stress disorder (PTSD), personality disorder, 
and a history of substance abuse.  Although the veteran's 
psychiatric and physical disabilities did not appear to 
initially impede his creation of a business plan in 1998, it 
does not appear that his mental condition was adequately 
addressed prior to and subsequent to the hurricane, 
especially in light of the fact that a 100 percent disability 
rating for bipolar disorder was in effect from 1993.  
Likewise, subsequent to the hurricane, his mental condition 
deteriorated.  In consideration of the effects of these 
disabilities, when considered in relation to his 
circumstances, the Board has determined that his disabilities 
prevent him from successfully achieving a current vocational 
goal.  As detailed, there are multiple barriers to the 
veteran's success with vocational rehabilitation services, to 
include homelessness; lack of transportation; and failure to 
seek regular treatment relating to his mental disabilities, 
and musculoskeletal disabilities, to include his service-
connected low back disability.  

VA outpatient treatment records reflect that in January 2007, 
the veteran was admitted to the Chemical Dependency 
Rehabilitation Program with diagnoses of alcohol abuse, 
cocaine dependence, nicotine dependence, and pain in the 
shoulders and low back.  While a mental status examination 
revealed that he was alert and oriented and there was no 
evidence of hallucinations or delusions, the veteran reported 
regular use of cocaine three weeks prior, and use of alcohol 
nine months prior.  Upon discharge in March 2007, while he 
had secured a place to live and appeared motivated to 
continue to work towards aftercare goals and follow an 
aftercare plan, the prognosis was guarded as measured by his 
participation and completion of treatment plan goals and 
objectives.  

While the Board commends the veteran for seeking treatment 
related to his substance abuse and for the progress 
documented in 2007 VA outpatient treatment records, it is 
still not clear that he has continued to seek regular 
treatment for his psychiatric and musculoskeletal 
disabilities.  Moreover, although given the opportunity to 
submit evidence in support of his claim, the veteran had no 
additional evidence to offer in support of his claim of 
feasibility in meeting a vocational goal.  Based on review of 
prior psychiatric examinations, the recommendation of the 
vocational rehabilitation counselors, and recent evidence 
that the veteran still continues to struggle with his 
addiction, the Board finds that a vocational goal under 
Chapter 31 is not reasonably feasible.  

In short, the Board finds that the evidence shows that the 
effects of the veteran's service-connected and nonservice-
connected disabilities, when considered in relation to his 
circumstances, renders achievement of a vocational goal not 
reasonably feasible under 38 C.F.R. §§ 21.35(h)(3), 21.53(d).  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for the Chapter 31 
benefits sought, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to continuation of a vocational goal set in 
February 1998, to include whether the goal is reasonably 
feasible, and whether additional supplies, specifically 
$12,000 of bitter melon, may be authorized

A veteran's case will be discontinued and assigned to 
discontinued status when:  (i) The veteran will be unable to 
participate in a rehabilitation program because of a serious 
physical or emotional problem for an extended period; and 
(ii) VA medical staff are unable to estate an approximate 
date by which the veteran will be able to begin or return to 
the program.  38 C.F.R. § 21.198(b)(4).  The veteran's case 
will be discontinued and assigned to discontinued status if 
his or her failure to progress in a program is due to:  (i) 
Continuing lack of application by the veteran unrelated to 
any personal or other problems; or (ii) inability of the 
veteran to benefit from rehabilitation services despite the 
best efforts of VA and the veteran.  38 C.F.R. 
§ 21.198(b)(6).

As detailed, in February 1998, an IEAP was created for the 
veteran to establish his retail herbal products business.  
While the veteran had secured crops and was attaining 
credibility in marketing the product as a herbal cancer and 
diabetic treatment, his crops were destroyed in the 
hurricane.  Unfortunately, there was no VA provision which 
allowed for replacement of such crops, as VA may only provide 
minimal stocks and materials necessary to begin employment.  
However, the veteran was assured crop replacement costs, if 
he could find a replacement crop.  During this time, however, 
the veteran was denied production and travel costs.  In June 
1999, the veteran was purportedly still searching for a crop 
replacement and traveled to Florida to find such a 
replacement, but by this time VA had established an 
Individualized Extended Evaluation plan to determine 
feasibility.  He was to complete one semester of upward bound 
basic academic training and to complete a psychological 
examination.  As detailed hereinabove, the psychological 
results revealed that the veteran had discontinued taking 
medication for his psychiatric condition, and that he 
reported paranoid and grandiose delusions.  

While acknowledging that the 1998 self-employment plan was 
inadequately managed by VA, especially in the period 
subsequent to the crops being destroyed, subsequent 
psychological examinations and assessments by VA counselors 
have indicated that continuation of the February 1998 
vocational goal is not reasonable feasible.  Initially, it 
appears that the plan was ill-conceived as it did not 
adequately consider the needs of the veteran pertaining to 
his service-connected psychiatric disability, and did not 
adequately address the impact of his psychiatric disabilities 
once his crop was destroyed.  Subsequent to the crop being 
destroyed, while it appears that the veteran attempted to 
find a replacement crop, it does not appear as if he was ever 
successful.  The Board acknowledges that such attempts were 
marred by VA being unable to reimburse the veteran for 
production costs and the entirety of his travel costs; 
however, the Board notes that the veteran was assured crop 
replacement costs.  As detailed, any further continuation of 
his February 1998 vocational goal was derailed by poor 
management, the veteran's inability to secure a replacement 
crop, and the veteran's ability to seek regular treatment for 
his psychiatric disabilities.  In light of the findings by 
the examiners and counselors in 2000, it is clear that 
continuation of the February 1998 goal was not reasonably 
feasible.

Supplies are furnished to enable a veteran to pursue 
rehabilitation and achieve the goals of his or her program.  
38 C.F.R. § 21.210(a).  In light of the fact that 
continuation of the February 1998 vocational goal is not 
reasonably feasible, additional supplies of $12,000 for 
bitter melon may not be authorized.

Entitlement to reimbursement of travel expenses of $12,268, 
pursuant to the vocational goal set in February 1998

38 C.F.R. § 21.370 provides that VA may authorize 
transportation expenses for intraregional travel and 
interregional travel for a veteran in a rehabilitation 
program when it has been determined that such travel is 
necessary to accomplish rehabilitation.  38 C.F.R. § 21.370, 
21.372 (a)(b).  

The veteran has specifically claimed the amount of $12,268 
for travel expenses accrued during the year 1999 in response 
to finding a replacement crop due to Hurricane Mitch 
destroying his crops.  The veteran has claimed that he 
traveled 14,211 miles during a 34 day period to find sources 
of supply in the Continental United States.  He reported that 
he was instructed to do so per VA.  He also claims that he 
traveled round trip from Minnesota to Florida to investigate 
crop replacement.

As detailed, the veteran was informed that VA would purchase 
a crop replacement if found by the veteran.  While initially 
denied, VA eventually granted reimbursement for a round-trip 
from Minnesota to Florida to secure such a crop replacement, 
specifically for beneficiary travel on a 3,333 mile round 
trip (round-trip mileage) from Minnesota to Florida.  VA also 
granted a subsistence allowance for the period October 1, 
1999, to August 1, 2001, on the basis that VA case managers 
were encouraging him to "make good on his plan" despite the 
hurricane.  It appears that reimbursement for such trip was 
granted on the basis that it was determined that the veteran 
had continually disagreed with the services he was receiving, 
but his disagreements were never formally acknowledged.

Despite the veteran's contentions otherwise, the evidence of 
record reflects that although VA was advising the veteran as 
to how to proceed with finding a source for his replacement 
crop, he was specifically advised that he would not be 
reimbursed for travel expenses.  Under the applicable 
regulations, there is no basis for awarding additional travel 
expense for travel incurred trying to find a replacement 
crop.  


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


